Title: To James Madison from William H. Crawford, 3 March 1809 (Abstract)
From: Crawford, William H.
To: Madison, James


3 March 1809, Senate Chamber. Withdraws his earlier support for Obadiah Jones, who had sought a federal judgeship in the Mississippi Territory. The application on Jones’s behalf “was delayed from a sense of the indelicacy of making it before the Presidential votes had been counted, & the President-elect, announced to the nation.” Has heard JM is disposed to appoint Jones a judge in the Illinois Territory, but since Jones himself cannot be consulted, and Crawford has “no direct interest in the administration of the laws in that territory,” he cannot take the responsibility for recommending Jones for that position.
